Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 (claims 1-11) in the reply filed on 12/22/2022 is acknowledged.

Status of Claims
The action is reply to Application filed of August 24, 2020. Claims 1-11 and 21-26 are currently pending. Claims 12-20 are cancelled by applicant. Claims 21-26 are newly presented by applicant. Claims 1-11 and 21-26 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom inlet" in line 12. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the applicant is referring to either the top inlet or the bottom outlet as introduced in clam 1, line 4 or if there is an additional inlet besides the top inlet, rendering the claim indefinite. For examining purposes, the Examiner is to interpret “the bottom inlet” to be referring to the bottom outlet. 
The term “a crimping-type, a lasso-type, and self-tightening sheath-type” in claim 10, lines 2-3 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the Examiner is to interpret the “a crimping-type, a lasso-type, and self-tightening sheath-type to be any attachment device.
Claim 21 recites the limitation "the bottom inlet" in line 11. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the applicant is referring to either the top inlet or the bottom outlet as introduced in clam 21, line 5 or if there is an additional inlet besides the top inlet, rendering the claim indefinite. For examining purposes, the Examiner is to interpret “the bottom inlet” to be referring to the bottom outlet. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick (US Patent No. 3,689,031) in view of Dyer (US Patent No. 2,924,868).
Regarding claim 1, Ruddick discloses: an electrical wire pulling device (Figures 1-9 element 30) configured to pull wire (see col. 4, ll. 47-67) through a conduit (element C) extending between a first end at a first location (Detail A), and a second end at a second location (Detail B), the electrical wire pulling device comprising: 
a T-shaped hollow body (element 32/34) including a top inlet (elements 65/70) in line with a bottom outlet (Detail C), and a side inlet (Detail D) transversely intersecting a path between the top inlet and the bottom outlet (see annotated figure below); 
a pulling line source (element 28), including a supply of pulling line (element 24), positioned adjacent the top inlet and configured to supply the pulling line into the path from the top inlet and out the bottom outlet (see annotated figure below); 
wherein the bottom outlet is configured to be positioned adjacent to the first end of the conduit at the first location (see annotated figure below); and 
wherein the side inlet is configured to be coupled to a fluid source (element 52/54) to supply a fluid into the hollow body (see col. 4, ll. 7-21) and create a pressure differential that draws the pulling line from the pulling line source towards the bottom outlet and into the conduit at the first location and towards the second location (see col. 4, ll. 7-21 and 47-67).

    PNG
    media_image1.png
    761
    994
    media_image1.png
    Greyscale


However, Ruddick appears to be silent wherein the electrical wire pulling device comprises a constrictor positioned within the hollow body in the path between the top inlet and the bottom outlet, and adjacent the side inlet, wherein the constrictor has a tapered section, adjacent the side inlet, and tapering in a direction towards the bottom inlet; and wherein the side inlet is configured to be coupled to the fluid source to supply a fluid into the hollow body and directed towards the tapered section of the constrictor to be pushed downward towards the bottom outlet.
Dyer teaches it was known in the art to have a device (Figure 1) comprising a hollow body (element 10) having a top inlet (Detail A), a bottom outlet (Detail B), a side inlet (element 23) transversely intersecting a path (element 14) between the top inlet and bottom outlet (see annotated figure below), a fluid source (col. 2, ll. 65-67) to supply a fluid, further comprising a constrictor (element 8) positioned within the hollow body in the path between the top inlet and the bottom outlet, and adjacent the side inlet (see annotated figure below), wherein the constrictor has a tapered section (element 27), adjacent the side inlet, and tapering in a direction towards the bottom inlet (see annotated figure below); and wherein the side inlet (element 23) is configured to be coupled to the fluid source to supply a fluid (element AIR) into the hollow body and directed towards the tapered section of the constrictor to be pushed downward towards the bottom outlet (see annotated figure below and see also col. 2, ll. 65-72 and col. 3, ll. 1-21).

    PNG
    media_image2.png
    887
    481
    media_image2.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddick to incorporate the teachings of Dyer to provide a constrictor positioned within the hollow body in the path between the top inlet and the bottom outlet, and adjacent the side inlet, wherein the constrictor has a tapered section, adjacent the side inlet, and tapering in a direction towards the bottom inlet; and wherein the side inlet is configured to be coupled to the fluid source to supply a fluid into the hollow body and directed towards the tapered section of the constrictor to be pushed downward towards the bottom outlet. Doing so provides the wire to pass through the device at a controlled manner when interacting with the fluid and constrictor in order to avoid entanglements or having the wire stuck inside the device during operations, thus enhancing efficiency and productivity during use.
Regarding claim 2, Ruddick modified discloses: the electrical wire pulling device according to claim 1, wherein the pulling line comprises at least one of a string and a tape (col. 3, ll. 26-30).
Regarding claim 3, Ruddick modified discloses: the electrical wire pulling device according to claim 2, wherein the pulling line source comprises a spool (element 28 and see col. 3, ll. 36).
Regarding claim 4, Ruddick modified discloses: the electrical wire pulling device according to claim 1, wherein the fluid source comprises at least one of a water source and a compressed gas source (see col. 4, ll. 9-10 and 14-15).
Regarding claim 5, Ruddick modified discloses: the electrical wire pulling device according to claim 1, wherein the side inlet comprises an internally threaded hose connector (element 56 and see also col. 4, ll. 16-17).
Regarding claim 7, Ruddick modified discloses: the electrical wire pulling device according to claim 1, wherein the first location is adjacent a power source and the second location includes a swimming pool light niche (Giving that the prior art meets the structural limitations of the electrical wire pulling device and since the claim limitation does not further limit the structural limitations of the device, the prior art would be capable of having the first location is adjacent a power source and the second location includes a swimming pool light niche).
Regarding claim 11, Ruddick modified discloses: the electrical wire pulling device according to claim 1, further comprising a pushing tip (element 20) positioned at a distal end of the pulling line (see figures 5-6) and configured to assist the fluid in drawing the pulling line though the conduit (see col. 3, ll. 16-34 and col. 4, ll. 59-67).
Regarding claim 21, Ruddick discloses: an electrical wire pulling device (Figures 1-9 element 30) configured to supply pulling line (element 24) from a pulling line source (element 28) through a conduit (element C) extending between a first end at a first location (Detail A), and a second end at a second location (Detail B), the electrical wire pulling device comprising: 
a T-shaped hollow body (element 32/34) including a top inlet (elements 65/70) in line with a bottom outlet (Detail C), and a side inlet (Detail D) transversely intersecting a path between the top inlet and the bottom outlet (see annotated figure below); and 
wherein the bottom outlet is configured to be positioned adjacent to the first end of the conduit at the first location (see annotated figure below); and 
wherein the side inlet is configured to be coupled to a fluid source (element 52/54) to supply a fluid into the hollow body (see col. 4, ll. 7-21) and create a pressure differential that draws the pulling line from the top inlet and out the bottom outlet and into the conduit at the first location and towards the second location (see col. 4, ll. 7-21 and 47-67).

    PNG
    media_image1.png
    761
    994
    media_image1.png
    Greyscale

However, Ruddick appears to be silent wherein the electrical wire pulling device comprises a constrictor positioned within the hollow body in the path between the top inlet and the bottom outlet, and adjacent the side inlet, wherein the constrictor has a tapered section, adjacent the side inlet, and tapering in a direction towards the bottom inlet; and wherein the side inlet is configured to be coupled to the fluid source to supply a fluid into the hollow body and directed towards the tapered section of the constrictor to be pushed downward towards the bottom outlet.
Dyer teaches it was known in the art to have a device (Figure 1) comprising a hollow body (element 10) having a top inlet (Detail A), a bottom outlet (Detail B), a side inlet (element 23) transversely intersecting a path (element 14) between the top inlet and bottom outlet (see annotated figure below), a fluid source (col. 2, ll. 65-67) to supply a fluid, further comprising a constrictor (element 8) positioned within the hollow body in the path between the top inlet and the bottom outlet, and adjacent the side inlet (see annotated figure below), wherein the constrictor has a tapered section (element 27), adjacent the side inlet, and tapering in a direction towards the bottom inlet (see annotated figure below); and wherein the side inlet (element 23) is configured to be coupled to the fluid source to supply a fluid (element AIR) into the hollow body and directed towards the tapered section of the constrictor to be pushed downward towards the bottom outlet (see annotated figure below and see also col. 2, ll. 65-72 and col. 3, ll. 1-21).

    PNG
    media_image2.png
    887
    481
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruddick to incorporate the teachings of Dyer to provide a constrictor positioned within the hollow body in the path between the top inlet and the bottom outlet, and adjacent the side inlet, wherein the constrictor has a tapered section, adjacent the side inlet, and tapering in a direction towards the bottom inlet; and wherein the side inlet is configured to be coupled to the fluid source to supply a fluid into the hollow body and directed towards the tapered section of the constrictor to be pushed downward towards the bottom outlet. Doing so provides the wire to pass through the device at a controlled manner when interacting with the fluid and constrictor in order to avoid entanglements or having the wire stuck inside the device during operations, thus enhancing efficiency and productivity during use.
Regarding claim 22, Ruddick modified discloses: the electrical wire pulling device according to claim 21, wherein the fluid source comprises at least one of a water source and a compressed gas source (see col. 4, ll. 9-10 and 14-15).
Regarding claim 23, Ruddick modified discloses: the electrical wire pulling device according to claim 21, wherein the side inlet comprises an internally threaded hose connector (element 56 and see also col. 4, ll. 16-17).
Regarding claim 25, Ruddick modified discloses: the electrical wire pulling device according to claim 21, wherein the first location is adjacent a power source and the second location includes a swimming pool light niche (Giving that the prior art meets the structural limitations of the electrical wire pulling device and since the claim limitation does not further limit the structural limitations of the device, the prior art would be capable of having the first location is adjacent a power source and the second location includes a swimming pool light niche).
Claims 6 and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Ruddick (US Patent No. 3,689,031) in view of Dyer (US Patent No. 2,924,868) as applied to claims 1 and 5 above, and further in view of Walker (US Patent No. 6,561,488). 
Regarding claim 6, Ruddick modified discloses all limitations as stated in the rejection of claims 1 and 5, but appears to be silent regarding further comprising a valve at the side inlet and configured to selectively control the supply of fluid from the fluid source.
Walker teaches it was known in the art to have a device (Figure 1 element 12) having a top inlet (Detail A), a bottom outlet (Detail B) having a cable (element 44) passing through, a side inlet (element 16), a fluid source (element 18) having fluid (element 20), and further comprising a valve (element 32) at the side inlet (see annotated figure below) and configured to selectively control the supply of fluid from the fluid source (see col. 3, ll. 36-42).

    PNG
    media_image3.png
    774
    874
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruddick to incorporate the teachings of Walker to provide a valve at the side inlet and configured to selectively control the supply of fluid from the fluid source. Doing so provides a user with a valve in order to control the supply of fluid entering the device, thus preventing an over flow of fluid and the cable/device from being damaged during operations. 
Regarding claim 24, Ruddick modified discloses all limitations as stated in the rejection of claims 21 and 23, but appears to be silent regarding further comprising a valve at the side inlet and configured to selectively control the supply of fluid from the fluid source.
Walker teaches it was known in the art to have a device (Figure 1 element 12) having a top inlet (Detail A), a bottom outlet (Detail B) having a cable (element 44) passing through, a side inlet (element 16), a fluid source (element 18) having fluid (element 20), and further comprising a valve (element 32) at the side inlet (see annotated figure below) and configured to selectively control the supply of fluid from the fluid source (see col. 3, ll. 36-42).

    PNG
    media_image3.png
    774
    874
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruddick to incorporate the teachings of Walker to provide a valve at the side inlet and configured to selectively control the supply of fluid from the fluid source. Doing so provides a user with a valve in order to control the supply of fluid entering the device, thus preventing an over flow of fluid and the cable/device from being damaged during operations. 
Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruddick (US Patent No. 3,689,031) in view of Dyer (US Patent No. 2,924,868) as applied to claim 1 above, and further in view of Sells (US Patent No. 5,632,356).
Regarding claim 8, Ruddick modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent regarding further comprising a lubricant source, including a supply of lubricant, positioned adjacent the top inlet and configured to selectively supply lubricant into the path from the top inlet and out the bottom outlet, to lubricate an inside of the conduit.
Sells teaches it was known in the art to have a device (element 30) to direct a cable (element 7) into a conduit (element 5), and further comprising a lubricant source (element 2), including a supply of lubricant (see col. 4, ll. 42), to lubricate an inside of the conduit (see col. 3, ll. 51-53).
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruddick with the teachings of Sells in order to provide a lubricant source, including a supply of lubricant and to lubricate an inside of the conduit. The resultant combination would have the lubricant source, including a supply of lubricant of Sells now positioned adjacent the top inlet and into the path from the top inlet and out the bottom outlet as taught by Ruddick in order to selectively supply lubricant. Doing so provides a device for applying lubricant to a cable prior to its being run through conduit which does not interfere with the cable feeding operation, is safe and economical, reduces the manpower requirement of lubricating cable and is less messy as disclosed by Sells (see col. 1, ll. 28-32).
Regarding claim 26, Ruddick modified discloses all limitations as stated in the rejection of claim 21, but appears to be silent regarding further comprising a lubricant source, including a supply of lubricant, positioned adjacent the top inlet and configured to selectively supply lubricant into the path from the top inlet and out the bottom outlet, to lubricate an inside of the conduit.
Sells teaches it was known in the art to have a device (element 30) to direct a cable (element 7) into a conduit (element 5), and further comprising a lubricant source (element 2), including a supply of lubricant (see col. 4, ll. 42), to lubricate an inside of the conduit (see col. 3, ll. 51-53).
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruddick with the teachings of Sells in order to provide a lubricant source, including a supply of lubricant and to lubricate an inside of the conduit. The resultant combination would have the lubricant source, including a supply of lubricant of Sells now positioned adjacent the top inlet and into the path from the top inlet and out the bottom outlet as taught by Ruddick in order to selectively supply lubricant. Doing so provides a device for applying lubricant to a cable prior to its being run through conduit which does not interfere with the cable feeding operation, is safe and economical, reduces the manpower requirement of lubricating cable and is less messy as disclosed by Sells (see col. 1, ll. 28-32).
Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruddick (US Patent No. 3,689,031) in view of Dyer (US Patent No. 2,924,868) as applied to claim 1 above, and further in view of White (US Pub. No. 2010/0258771).
Regarding claim 9, Ruddick modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein further comprising a wire attachment device configured to releasably attach an electrical wire to the pulling line at the second location.
White teaches it was known in the art to have a pulling line (Figures 4-5 element 12) and further comprising a wire attachment device (element 23) configured to releasably attach an electrical wire (element 36) to the pulling line (see figures 4-5 and see also paragraphs 0024-0025). 
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruddick with the teachings of White in order to provide a wire attachment device configured to releasably attach an electrical wire to the pulling line. The resultant combination would have the wire attachment device of White now on the pulling line of Ruddick in order to pull an electrical wire at the second location of Ruddick. Doing so provides a wire attachment device in order to properly secure the wire being pulled through the conduit by the device, thus avoiding the wire from slipping or falling within the conduit during pulling operations.
Regarding claim 10, Ruddick modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein the wire attachment device comprises at least one of a crimping-type attachment device, a lasso-type attachment device, and a self-tightening sheath-type attachment device that slides over the end of the electrical wire and self-tightens as the electrical wire is pulled by the pulling line.
White teaches it was known in the art to have a pulling line (Figures 4-5 element 12) and wherein the wire attachment device comprises at least one of a crimping-type attachment device, a lasso-type attachment device, and a self-tightening sheath-type attachment device (element 23) that slides over the end of the electrical wire and self-tightens as the electrical wire is pulled by the pulling line (see figures 4-5 and see also paragraphs 0024-0025).
It would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruddick with the teachings of White in order to provide wherein the wire attachment device comprises at least one of a crimping-type attachment device, a lasso-type attachment device, and a self-tightening sheath-type attachment device that slides over the end of the electrical wire and self-tightens as the electrical wire is pulled by the pulling line. Doing so provides a wire attachment device in order to properly secure the wire being pulled through the conduit by the device, thus avoiding the wire from slipping or falling within the conduit during pulling operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/23/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723